Exhibit 10.20.1
The Cortland Savings and Banking Company
Amendment of the
Second Amended Salary Continuation Agreement
This Amendment of the Second Amended Salary Continuation Agreement (this
“Amendment”) by and between The Cortland Savings and Banking Company, an
Ohio-chartered bank (the “Bank”), and Marlene J. Lenio, an executive of the Bank
(the “Executive”), is entered into and shall be effective as of the 31st day of
December, 2009.
Whereas, the Executive and the Bank entered into a Second Amended Salary
Continuation Agreement dated as of December 3, 2008 (the “SERP Agreement”), and
Whereas, the Executive and the Bank desire to cease all further accruals to
account for the Bank’s obligation to the Executive under the SERP Agreement.
Now Therefore, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Executive and the Bank hereby agree as follows.
1. Cessation of accruals and fixing of benefit. After the effective date of this
Amendment, which shall be December 31, 2009, the Bank shall have no further
obligation to accrue for benefits payable to the Executive under the SERP
Agreement and subsections 2.1 through 2.4 shall be deleted and replaced in their
entirety by the following subsections 2.1 through 2.4 –
2.1 Normal Retirement. Unless Separation from Service occurs before Normal
Retirement Age, when the Executive attains Normal Retirement Age the Bank shall
pay to the Executive the benefit described in this section 2.1 instead of any
other benefit under this Agreement. If the Executive’s Separation from Service
thereafter is a Termination with Cause or if this Agreement terminates under
Article 5, no further benefits shall be paid.

  2.1.1   Amount of benefit. The benefit under this section 2.1 is calculated as
the annual payment that fully amortizes an amount equal to the lesser of (x)
$120,000 or (y) the Accrual Balance existing on December 31, 2009, amortizing
that Accrual Balance over 15 years and taking into account interest at the
discount rate or rates established by the Plan Administrator.     2.1.2  
Payment of benefit. Beginning with the month immediately after the month in
which the Executive attains Normal Retirement Age, the Bank shall pay the annual
benefit to the Executive in equal monthly installments on the last day of each
month. The annual benefit shall be paid to the Executive for 15 years.

2.2 Early Termination. If Early Termination occurs before Normal Retirement Age
but on or after the date the Executive attains age 62, the Bank shall pay to the
Executive the benefit described in this section 2.2 instead of any other benefit
under this Agreement. If Early Termination occurs before the Executive attains
age 62, no benefit shall be payable under this Agreement unless Early
Termination is (x) an involuntary termination without Cause (as defined in
section 1.14) or (y) a Voluntary Termination with Good Reason (as defined in
section 1.15, but disregarding the requirement stated in section 1.15 that
termination occur within 24 months after a Change in Control). Additionally, no
benefits shall be payable under this Agreement if the Executive’s employment is
terminated under circumstances described in Article 5 of this Agreement. Neither
the Bank nor the Executive shall be entitled to elect in the 24-month period
after a Change in Control between the benefit under this section 2.2 versus the
benefit under section 2.4. If the Executive’s Separation from Service within
24 months after a Change in Control is an involuntary termination without Cause
or a Voluntary Termination with Good Reason, no benefit shall be payable under
this section 2.2 and the Executive shall instead be entitled to the benefit
under section 2.4 or, if the Executive first attained Normal Retirement Age,
section 2.1.

 

 



--------------------------------------------------------------------------------



 



  2.2.1   Amount of benefit. The benefit under this section 2.2 is calculated as
the annual payment that fully amortizes an amount equal to the lesser of (x)
$120,000 or (y) the Accrual Balance existing on December 31, 2009, amortizing
that Accrual Balance over 15 years and taking into account interest at the
discount rate or rates established by the Plan Administrator.     2.2.2  
Payment of benefit. The Bank shall pay the annual benefit to the Executive in
equal monthly installments on the last day of each month, except that the first
six monthly installments after the Executive’s Separation from Service shall not
be paid to the Executive until the seventh month after the month in which
Separation from Service occurs. In the seventh month after the month in which
Separation from Service occurs the Executive shall be entitled to the first six
monthly installments and the regular monthly installment for the seventh month.
The Executive shall be entitled to a total of 180 monthly installments,
including the first six installments that are paid in the seventh month.

2.3 Disability. For Separation from Service because of Disability before Normal
Retirement Age, the Bank shall pay to the Executive the benefit described in
this section 2.3 instead of any other benefit under this Agreement.

  2.3.1   Amount of benefit. The benefit under this section 2.3 is calculated as
the annual payment that fully amortizes an amount equal to the lesser of (x)
$120,000 or (y) the Accrual Balance existing on December 31, 2009, amortizing
that Accrual Balance over 15 years and taking into account interest at the
discount rate or rates established by the Plan Administrator.     2.3.2  
Payment of Benefit. Beginning with the later of (x) the seventh month after the
month in which the Executive’s Separation from Service occurs, or (y) the month
immediately after the month in which the Executive attains Normal Retirement
Age, the Bank shall pay the annual benefit to the Executive in equal monthly
installments on the last day of each month. If the benefit is paid under clause
(x) in the seventh month after Separation from Service, the first six monthly
installments after Separation from Service shall not be paid to the Executive
until the seventh month after the month in which Separation from Service occurs.
In the seventh month the Executive shall be entitled to the first six monthly
installments and the regular monthly installment for the seventh month. The
Executive shall be entitled to a total of 180 monthly installments, including
the first six installments that are paid in the seventh month.

2.4 Change in Control. If the Executive’s Separation from Service is an
involuntary termination without Cause or a Voluntary Termination with Good
Reason, in either case within 24 months after a Change in Control, the Bank
shall pay to the Executive the benefit described in this section 2.4 instead of
any other benefit under this Agreement. However, no benefits shall be payable
under this Agreement if the Executive’s employment is terminated under
circumstances described in Article 5 of this Agreement. Neither the Bank nor the
Executive shall be entitled to elect in the 24-month period after a Change in
Control between the benefit under this section 2.4 versus the Early Termination
benefit under section 2.2. If the Executive’s Separation from Service within
24 months after a Change in Control is an involuntary termination without Cause
or a Voluntary Termination with Good Reason, no benefit shall be payable under
section 2.2 and the Executive shall instead be entitled to the benefit under
this section 2.4. But if the Executive shall have attained Normal Retirement Age
when Separation from Service within 24 months after a Change in Control occurs,
whether Separation from Service is voluntary or involuntary for any reason other
than Termination with Cause, the Executive shall be entitled solely to the
benefit provided by section 2.1, not this section 2.4.

  2.4.1   Amount of benefit. The benefit under this section 2.4 is an amount
equal to the lesser of (x) $120,000 or (y) the Accrual Balance existing on
December 31, 2009.     2.4.2   Payment of benefit. The Bank shall pay the
benefit under this section 2.4 to the Executive in a single lump sum on the
first day of the seventh month after the month in which Separation from Service
occurs.

 

2



--------------------------------------------------------------------------------



 



2. Defined Terms. Capitalized terms used but not otherwise defined in this
Amendment are used in this Amendment as they are defined in the SERP Agreement.
3. SERP Agreement to Remain in Effect. Except as specifically modified by this
Amendment, the SERP Agreement shall remain in full force and effect in
accordance with its terms.
4. Governing Law, Successors and Assigns, etc. This Amendment shall be governed
by and construed in accordance with the laws of the State of Ohio and shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.
5. Severability. If any provision of this Amendment shall be invalid, illegal,
or unenforceable, the validity, legality, or enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
6. Counterparts. This Amendment may be executed in any number of counterparts,
each of which so executed shall be deemed an original, but all counterparts
shall together constitute but one and the same instrument.
In Witness Whereof, the Bank and the Executive have caused this Amendment to be
duly executed and delivered effective as of the date first set forth above.

          Executive:   Bank:     The Cortland Savings and Banking Company
/s/ Marlene J. Lenio
       
 
       
Marlene J. Lenio
  By:   /s/ James Gasior
 
       
 
      Its: Chief Executive Officer

 

3